766 N.W.2d 844 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Odell Brian HUNTER, Defendant-Appellant.
Docket No. 136546. COA No. 272873.
Supreme Court of Michigan.
June 23, 2009.

Order
By order of September 9, 2008, the application for leave to appeal the April 3, 2008 judgment of the Court of Appeals was held in abeyance pending the decision of the United States Supreme Court in Arizona v. Gant (Docket No. 07-542). On order of the Court, the case having been decided on April 21, 2009, Arizona v. Gant, 556 U.S. ___, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to that court for reconsideration in light of the decision in Arizona v. Gant.
We further note that a similar issue is presented in People v. Mungo, 277 Mich. App. 577, 747 N.W.2d 875 (2008), which we have peremptorily vacated and remanded to the Court of Appeals for reconsideration in light of Gant by order dated June 23, 2009 (Docket No. 136017).
We do not retain jurisdiction.